Order unanimously affirmed without costs. Memorandum: Defendant Harold C. Brown & Co., Inc. (Brown) submitted evidentiary materials establishing that its employee, defendant Harvey, was not acting within the scope of his employment with Brown when he provided investment advice and solicited plaintiffs’ participation in a lease investment program. Plaintiffs failed to submit proof in admissible form to controvert that evidence. (Appeal from Order of Supreme Court, Erie County, Flaherty, J.—Summary Judgment.) Present—Denman, P. J., Balio, Lawton, Fallon and Davis, JJ.